ARCHER, Senior Circuit Judge,
dissenting.
I respectfully dissent from the conclusion in Part III of the opinion that Commerce’s determination regarding the long-term domestic loans was not supported by substantial evidence.
Our analysis should not be based on whether we agree with Commerce’s conclusion, nor whether we would have come to the same conclusion reviewing the evidence in the first instance, but only whether Commerce’s determination was reasonable. See United States Steel Group v. United States, 96 F.3d 1352, 1357 (Fed.Cir.1996). We should not substitute our conclusion for that of Commerce even if competing evidence exists that would support a contrary conclusion. See Consolo v. Federal Maritime Comm’n, 383 U.S. 607, 620, 86 S.Ct. 1018, 16 L.Ed.2d 131 (1966) (citations omitted). “[T]he possibility of drawing two inconsistent conclusions from the evidence does not prevent an administrative agency’s finding from being supported by substantial evidence.” Id.
*1386Here, Commerce conducted its investí-gation, fully considered the evidence of record, and pointed to evidence that supported its analysis and determination. I believe that substantial evidence of record supports Commerce’s determination, even though, like the majority, I might have reached a different result,